Name: 87/284/EEC: Decision of the European Parliament of 7 April 1987 granting a discharge to the Administrative Board of the European Centre for the Development of Vocational Training in respect of the implementation of its appropriations for the 1985 financial year
 Type: Decision
 Subject Matter: budget;  EU institutions and European civil service; NA
 Date Published: 1987-05-27

 Avis juridique important|31987D028487/284/EEC: Decision of the European Parliament of 7 April 1987 granting a discharge to the Administrative Board of the European Centre for the Development of Vocational Training in respect of the implementation of its appropriations for the 1985 financial year Official Journal L 137 , 27/05/1987 P. 0028 - 0028*****DECISION OF THE EUROPEAN PARLIAMENT of 7 April 1987 granting a discharge to the Administrative Board of the European Centre for the Development of Vocational Training in respect of the implementation of its appropriations for the 1985 financial year (87/284/EEC) THE EUROPEAN PARLIAMENT, - having regard to the Treaty establishing the European Economic Community, and in particular Article 206b thereof, - having regard to the revenue and expenditure accounts of the European Centre for the Development of Vocational Training for the 1985 financial year, and the report of the Court of Auditors on these accounts (Doc. C 2-185/86), - having regard to the decision of the Council (Doc. C 2-10/87), - having regard to the report of the Committee on Budgetary Control (Doc. A 2-6/87), 1. Notes the following figures for the accounts of the European Centre for the Development of Vocational Training: Financial Year 1985 1.2 // // (ECU) // Revenue // 4 709 128,39 // 1. Subsidy from the Commission of the EEC // 4 682 231,65 // 2. Bank interest // 15 432,30 // 3. Other // 11 464,44 // Expenditure // // 1. Final budget appropriations // 4 910 000,00 // 2. Commitments // 4 698 257,02 // 3. Unused appropriations (1 - 2) // 211 742,98 // 4. Payments // 3 973 046,49 // 5. Carry-overs from 1984 to 1985 // 796 735,36 // 6. Payments against appropriations carried over // 717 525,23 // 7. Appropriations carried over and cancelled (5 - 6) // 79 210,13 // 8. Carry-overs from 1985 to 1986 // 725 210,53 // 9. Cancellations (1 - 4 - 8) // 211 742,98 2. Grants a discharge to the Administrative Board of the European Centre for the Development of Vocational Training on the basis of the report of the Court of Auditors, in respect of the accounts for the 1985 financial year; 3. Instructs its President to communicate this decision to the Administrative Board of the European Centre for the Development of Vocational Training, to the Council, the Commission, and the Court of Auditors, and to arrange for its publication in the Official Journal of the European Communities (L series). Done at Strasbourg, 7 April 1987. The President Sir Henry PLUMB